Appeal from a judgment of the Steuben County Court (Joseph W. Latham, J.), rendered November 17, 2005. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [3]), defendant contends that his plea must be vacated because County Court failed to inquire into a possible defense. By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant has not preserved that contention for our review (see People v Lopez, 71 NY2d 662 [1988]; People v Thomas, 17 AD3d 1123 [2005], lv denied 5 NY3d 770 [2005]), and this case does not qualify for the “rare exception to the preservation requirement” (People v Dille, 21 AD3d 1298, 1298 [2005], lv denied 5 NY3d 882 [2005]; *1098see Lopez, 71 NY2d at 666-667). Additionally, by pleading guilty, defendant forfeited his contention with respect to the alleged legal insufficiency of the evidence of guilt (see People v Heinig, 21 AD3d 1297 [2005], lv denied 6 NY3d 813 [2006]). We have considered the remaining contentions of defendant and conclude that they are without merit. Present—Hurlbutt, J.E, Martoche, Smith, Fahey and Peradotto, JJ.